COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Richard Haynes v. Union Pacific Railroad Company, a Corporation

Appellate case number:    01-18-00181-CV

Trial court case number: 2006-40557

Trial court:              189th District Court of Harris County

       The record was originally due on February 5, 2018. On March 12, 2018, the court reporter
advised this court that she had not received payment for the reporter’s record. Appellant
subsequently advised this court that he had made payment for the reporter’s record. No reporter’s
record or request for extension has been filed.
       Accordingly, the court reporter is ordered to file the reporter’s record within 20 days of
the date of this order. See TEX. R. APP. P. 35.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale_
                   X Acting individually  Acting for the Court


Date: August 30, 2018